Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS For the period ended June 30, 2008 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis (MD&A) dated July 16, 2008 should be read in conjunction with the audited financial statements and accompanying amended and restated MD&A for the year ended December 31, 2007, and the unaudited financial statements for the three and six month periods ended June 30, 2008. FORWARD LOOKING INFORMATION The MD&A is a review of our ﬁnancial condition and results of operations. Our ﬁnancial statements are prepared based upon Canadian Generally Accepted Accounting Principles (GAAP) and all amounts are in Canadian dollars unless speciﬁed otherwise. The following discussion also contains forward-looking statements and forward-looking information that involve numerous risks and uncertainties. Therefore, our actual results could differ materially from those discussed in the forward-looking statements and forward-looking information.
